UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofAugust 2007 Commission File Number: 0 - 22346 HOLLINGER INC. 120 Adelaide Street West Suite 512 Toronto, Ontario M5H 1T1 Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F orForm 40-F. Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes¨ No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes¨ No þ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g-3 under the SecuritiesExchange Act of 1934. Yes ¨ No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): EXHIBIT LIST: 99.1 Press Release, dated August 1, 2007, regarding Hollinger Inc. Commencing Court Supervised Restructuring. SIGNATURES: Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HOLLINGER INC. Date:August 2, 2007 By: /s/ G. Wesley Voorheis G. Wesley Voorheis Chief Executive Officer
